Citation Nr: 9904694	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for atypical psychosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1984 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied an increased rating (then evaluated as 
10 percent disabling) for atypical psychosis, competent.  A 
hearing officer's decision in November 1995, implemented by a 
rating decision in December 1995, granted an increased 
rating, to 30 percent.  The Board, in March 1997, remanded 
the case for further development.  For the reasons stated 
below, the Board finds that further remand is necessary.

REMAND

By way of background, service records indicate that a Medical 
Board, in November 1986, found the veteran unable to perform 
further military service as a result of atypical psychosis 
and episodic alcohol abuse.  In March 1987, the veteran was 
placed on the temporary disability retired list.  He filed 
his claim for service connection in June 1987.  By rating 
decision in July 1987, he was granted service connection for 
atypical psychosis, competent, and was assigned a 30 percent 
rating per Diagnostic Code 9210.  Two temporary total 
disability ratings were assigned during periods of hospital 
treatment in late 1987 and early 1988.  By rating decision in 
October 1990, the rating was reduced to 10 percent.  

The current claim for an increased rating was commenced in 
August 1994.  As previously mentioned, a rating decision in 
March 1995 denied an increased rating, and another rating 
decision in December 1995 granted an increased rating, to 
30 percent.

In its March 1997 remand, the Board noted that the VA 
schedule for rating mental disorders had been amended, 
effective November 7, 1996, and that the veteran's mental 
disorder had not been evaluated under the new rating 
criteria.  Thus, in accordance with the decisions of the 
United States Court of Veterans Appeals in Massey v. Brown, 7 
Vet.App. 204 (1994), and Karnas v. Derwinski, 1 Vet.App. 308 
(1990), the Board requested that the RO obtain a VA 
psychiatric examination, discussing the specific criteria set 
forth in the new rating criteria, and then readjudicate the 
claim, considering the old and new criteria.  We note that a 
VA psychiatric examination was conducted in June 1997.

However, prior to VA examination and readjudication, the RO, 
pursuant to our Remand, was to obtain, and associate with the 
claims file, copies of all clinical records, which were not 
already in the claims file, of the veteran's treatment at the 
VAMC in Salem and the Hillsville Satellite Clinic.  The Board 
noted that it appeared the veteran had been receiving regular 
treatment at those facilities.  We note that only records 
through February 1996, and a discharge summary pertaining to 
a period of hospitalization in April 1998, are of record.  
There are no records of treatment from February 1996 to April 
1998.  The discharge summary in April 1998 indicates the 
veteran was being followed by Dr. Turner at the Hillsville 
Mental Hygiene Satellite Clinic.  The voluminous records 
received from the Social Security Administration in September 
1997 contained copies of VA treatment records; however, they 
are only dated through February 1996.

The Court of Veterans Appeals has held that a remand creates 
a substantive right to the development provided for in the 
remand and that, if it is not done, an additional remand is 
necessary:

[A] remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  
We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or 
as . . . "the head of the Department."  
38 U.S.C. § 303.  It matters not that the agencies 
of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, 
examinations, and medical opinions are not under 
the Board as part of a vertical chain of command 
which would subject them to the direct mandates of 
the Board.  It is the Secretary who is responsible 
for the "proper execution and administration of 
all laws administered by the Department and for 
the control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a matter 
of right (38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to every 
appeal before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as here, the 
remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to 
insure compliance.

Stegall v. West, 11 Vet.App. 268 (1998).

The above holding by the Court confirms that the Board is 
duty-bound to make every effort to secure compliance with our 
remand orders.  Therefore, this matter must be remanded as 
follows:

1.  The RO should obtain and associate with 
the claims file copies of all clinical 
records, dated from February 1996 to the 
present, which are not already in the claims 
file, of the veteran's treatment at VAMC Salem 
and the Hillsville Satellite Clinic.

2.  The RO should then readjudicate the claim 
for an increased rating for atypical 
psychosis.  The RO should review all the 
evidence of record and should assess the 
veteran's disorder under the diagnostic 
criteria in effect prior to November 7, 1996, 
and under the current diagnostic criteria, and 
apply the provisions most favorable to the 
veteran.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes both rating criteria and explains 
which were applied, and they should be given 
the opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in 
order.  

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


